DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
A.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
B.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given via a telephonic communication with Derek B. Lavender (Reg. No. 74,416) on February 25, 2022.

C.	The application has been amended as follows: 

Claim 12 is amended as follows:
12. 	The bipolar surgical instrument as claimed in claim 7, wherein the jaw assembly is configured to move between [[the]] jaw locking balls and slide the jaw locking balls in locking position to a back of a cam surface to lock the jaw assembly wherein a trigger is configured to be pressed for opening and closing the jaws.

Response to Amendment
D.	Applicant’s Amendment filed November 18, 2021 (hereinafter “11/18/21 Amendment") has been entered, and fully considered.  In the 11/18/21 Amendment, claims 7-9, 12-14, & 16 
E.	The 11/18/21 Amendment has overcome the claim objections and the rejections under §§ 112(b) & 103 previously set forth in the Non-Final Office Action mailed 08/18/21 (“08/18/21 Action”).  
F.	Regarding Applicant’s comments concerning the Information Disclosure Statement [11/18/21 Amendment, “Remarks,” pg. 1], it is noted that U.S. 2017/0273735 was considered and listed on the 08/18/21 FORM PTO-892.  U.S. 2016/0100882 has also been considered, and is being listed on the FORM PTO-892 accompanying the instant Action.  

G.	Claims 7-9 and 11-16 are allowed for the reasons set forth below. 

Allowable Subject Matter
H.	The following is an Examiner’s statement of reasons for allowance:
	Independent claim 7 requires a particular configuration by which the claimed blade pushing tube, jaw assembly, and outer tube of the bipolar surgical instrument are maintained in an assembled state by a spring cap, and are adapted to be detachable upon disengagement of the spring cap.   
More particularly, claim 7 requires, inter alia, “a spring cap configured to operatively engage said blade pushing tube, wherein on disengagement of the spring cap, said jaw assembly, said blade pushing tube and said outer tube are adapted to be detached from each other, wherein on disengagement of the spring cap, the outer tube connected to the jaws is detachable from a first threaded joint provided on said jaw assembly, and wherein the blade pushing tube is detachable from a second threaded joint provided on said jaw assembly.” 


Dependent claims 8, 9, & 11-16 are allowed by virtue of their dependency on allowed independent claim 7. 

Conclusion
I.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794